Per Curiam.

This is an appeal by the defendant from a judgment in favor of plaintiff, entered upon the verdict of a jury. The plaintiff was struck by a north bound car while crossing the north crosswalk of Columbus avenue and One Hundred and Seventh street. The accident happened on a clear morning. According to plaintiff’s own testimony he looked and saw no car, then walked to within three or four feet of the track, heard a wagon rattling, turned in the direction from which the sound came, looked south and saw a wagon. He did not see any car and started to cross over and was just stepping on the track when he heard somebody “ holler.” The ear was then five or six feet away. The car struck him and knocked him back in the direction from which he came. Clearly, the plaintiff did not exercise the care which the law requires to establish freedom from contributory negligence. Madigan v. Third Ave. R. R. Co., 68 App. Div. 123.
*578The judgment, therefore, must be reversed and a new trial ordered, with costs to appellant to abide the event.
Present: Gildebsleevb, MaoLean and Amend, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.